Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 20 October 2020 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2020 has been entered.
	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 448-451 directed to an invention non-elected without traverse.  Accordingly, claims 448-451 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 444-447, 452-461, 464 and 465 are allowed.
 The closest art is as follows:
 Yurkovetsky et al. (US20120219947): Yurkovetsky et al. teach different embodiments of combining discrete droplets with a continuous fluid stream (e.g. Fig. 3-13). Yurkovetsky et al. also depict the option of placing the electrodes at different positions relative to the individual channels that contain the droplets and the continuous flow, respectively, in multiple embodiments (e.g. Fig. 8-11).  
As depicted in figure 9, an electrode placed immediately downstream of the individual channels causes the formation of mixed droplets at the point of the electrode position, wherein the mixed droplets are formed from droplets from one channel and the continuous fluid flow from one channel (e.g. In certain embodiments, a droplet 305 is brought into contact with a bolus of the second sample fluid 306 in channel 301 under conditions that allow the bolus of the second sample fluid 306 to merge with the droplet 305 to form a mixed droplet 307 in channel 301 that is surrounded by carrier fluid 304. In certain embodiments, the merging is in the presence of an electric charge provided by electrode 308 (FIG. 9) as in para 0046, pg. 5; Fig. 9 and below).
 Monforte (WO2007140015): Monforte teaches a similar method implemented using microfluidic technologies, yielding partitioned aqueous reaction volumes wherein each aqueous volume comprises target cellular nucleic acid content and a reagent such as bead comprising a 
Therefore, Monforte teaches an embodiment comprising  providing droplets comprising target nucleic acids and first reagents ( i.e. molecular target) which are then merged with a third fluid phase comprising nucleic acid reagents(e.g. para 0044, pg. 13; para 0085, pg. 24-25; para 0113-0114, pg. 33; para 0239, pg.71; Fig. 3A).
 	However, the prior art does not teach or fairly suggest the claimed method comprising flowing the discrete entity in a first channel to a junction; flowing a continuous, unsegmented reagent flow comprising multiple copies of a first nucleic acid barcode and multiple copies of a second nucleic acid barcode in a second channel to the junction; flowing a carrier fluid in a third channel to the junction, wherein the second channel comprising the continuous, unsegmented reagent flow is positioned between the first channel comprising the discrete entity and the third channel comprising the carrier fluid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAHANA S KAUP/Primary Examiner, Art Unit 1639